Citation Nr: 0627012	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-44 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than November 12, 
2003 for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to December 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that the veteran was not provided notice that 
meets the requirement of the Veterans Claims Assistance Act 
of 2000 (VCAA).  In the letter the RO sent the veteran in 
December 2004, the RO did not specifically inform the veteran 
to submit any additional information in support of his claim.  
Upon remand, the RO should include such notice.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a recent decision by the United States Court of Appeals 
for Veterans Claims (Court), it was determined that the 
notice required by the VCAA must apply to all five elements 
of a service-connection claim, including an effective date to 
any award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board notes that the veteran was not 
provided notice regarding the evidence needed to substantiate 
his claim for an earlier effective date for service 
connection for tinnitus.  In addition, as the veteran's claim 
is based on the contention that he is entitled to an earlier 
effective date because there was clear and unmistakable error 
(CUE) in the March 1955 rating decision, the RO should also 
provide notice to the veteran of the evidence needed to 
substantiate a CUE claim.  

The Board concludes that the effect of these notice 
deficiencies are prejudicial to the veteran, as he may have 
provided additional evidence that would have shown 
entitlement to the earlier effective date for service 
connection for tinnitus had he been given adequate notice.  
Therefore, this appeal is remanded so that proper notice may 
be provided to the veteran and any necessary development 
performed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that includes 
language that the veteran should submit 
any additional information in support of 
his claim.  The VCAA notification should 
also comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the veteran needs to be 
provided notification regarding the 
evidence required to substantiate 
entitlement to an earlier effective date 
for service connection for tinnitus.  In 
addition, the RO should provide notice to 
the veteran of the evidence needed to 
substantiate a CUE claim.

2. The RO should perform any and all 
development deemed necessary as a result 
of any response received from the 
veteran.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
See 38 C.F.R. § 20.1100(b).



